Title: From John Adams to James Warren, 3 May 1777
From: Adams, John
To: Warren, James


     
      My dear sir
      Philadelphia April 3. May 3 1777
     
     Yours of April 3d I received. I must confess, that I am at a Loss to determine, whether it is good Policy in Us to wish for a War between France and Britain, unless We could be sure that no other Powers would engage in it. But if France engages, Spain will and then all Europe will arrange themselves on one side and the other, and what Consequences to Us might be involved in it, I dont know. If We could have a free Trade with Europe, I should rather run the Risque of fighting it out with George and his present Allies, provided he should get no other. I dont love to be intangled in the Quarrels of Europe, I dont wish to be under Obligations to any of them, and I am very unwilling they should rob Us of the Glory of vindicating our own Liberties.
     It is a Cowardly Spirit in our Countrymen, which makes them pant with so much longing Expectation, after a French War. I have very often been ashamed to hear, so many Whiggs groaning and Sighing with Despondency, and whining out their Fears that We must be Subdued unless France should step in. Are We to be beholden to France for our Liberties?
     France has done So much already, that the Honour and Dignity and Reputation of Great Britain is concerned to resent it, and if she does not, France will trifle with her, forever hereafter. She has received our Ambassadors, protected our Merchant Men, Privateers Men of War and Prizes—admitted Us freely to trade—lent Us Money and Supplied Us, with Arms, Ammunition, and Warlike stores of every Kind. This is notorious all over Europe. And she will do more, presently, if our dastardly Despondency, in the midst of the finest Prospects imaginable does not discourage her. The surest and the only Way to secure her Arms in this Cause is for Us to exert our own. For Gods Sake then dont fail of a single Man of your Quota. Get them at any Rate, and by any Means, rather than not have them.
     I am more concerned about our Revenue than the Aid of France. Pray let the Loan offices, do their Part—that We may not be compelled to make Paper Money, as plenty and of Course as cheap as Oak Leaves. There is so much Injustice in carrying on a War with Paper a depreciating Currency that We can hardly pray, with Confidence for success.
     The Confederation, has been delayed because, the states were not fully represented. Congress is now full—and We are in the Midst of it. It will soon be passed.
     God prosper your new Constitution. But I am afraid you will meet the Disapprobation of your Constituents. It is a Pity you should be obliged to lay it before them. It will divide and distract them. However their Will be done. If they suit themselves they will please me, your Friend.
    